DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 8, 13, 15, and 19 are objected to because of the informalities described below. Appropriate correction is required.

The phrase “wherein in,” in line 3 of claim 1, line 7 of claim 8, and line 10 of claim 15, appears to be grammatically incorrect. The examiner suggests amending the phrase to “wherein.”

The phrase “an established viewing content preferences,” in lines 4 through 5 of claim 6, appears to be grammatically incorrect. The examiner suggests amending the phrase to “an established viewing content preference.”

The phrase “a streaming a sample video stream,” in line 4 of claim 8, appears to be grammatically incorrect. The examiner suggests amending the phrase to “streaming a sample video stream.”

The phrase “an established viewing content preferences,” in lines 3 through 4 of claim 13, appears to be grammatically incorrect. The examiner suggests amending the phrase to “established viewing content preferences.”
The phrase “computer-readable storage media storage computer-executable code” in claim 15 appears to be grammatically incorrect. The examiner suggests amending the phrase to “computer-readable storage media storing computer-executable code.”

The phrase “an established viewing preferences,” in line 5 of claim 19, appears to be grammatically incorrect. The examiner suggests amending the phrase to “established viewing preferences.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “likely,” in claims 1, 8, and 15, is a relative term which renders the claims indefinite. The term “likely” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “immediate,” in claims 1, 8, and 15, is a relative term which renders the claims indefinite. The term “immediate” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “shortly,” in claims 1-3, 5, 6, 8-10, 12, 13, 15-19, is a relative term which renders the claims indefinite. The term “shortly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

As to claim 6, line 6, the examiner is unclear if the phrase “preferably viewed at least daily by the user” is intended to be limiting on the claim. The term “preferably” would indicate the subject matter “viewed at least daily by the user” is not required and therefore would not be required to be addressed in consideration of whether the claim contains allowable subject matter.

As to claims 7, 14, and 20, the meaning of the term “process” in the limitation “commencement of process” is unclear to the examiner. The examiner is unclear if the “process” is the same “ABR pretesting process” mentioned in the claims or if it is a separate process. If it is the former, the examiner suggests amending the phrase to “comment of the ABR pretesting process”. If it is the latter, the examiner suggests amending the phrase to “commencement of a process.”

All dependent claims not explicitly mentioned are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of their respective parent claims discussed above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claims 4 and 11 contain the limitation “the ABR pretesting process comprises at least a remainder part of the ABR pretesting process.” However, by definition a process must contain a part of the process. Therefore, the claims do not further limit their respective parent claims.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “client media receiver” may be interpreted as software and/or a carrier wave. The receiver consists of a processor and computer-readable media storage. However, a processor may be interpreted as software for processing function(s) and computer-readable media storage may be interpreted as a carrier wave. See MPEP § 2106.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 8 AM to 4 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
9/14/2022